Citation Nr: 1341540	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  12-02 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The Veteran had active duty service from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in January 2010.  A statement of the case was issued in December 2011, and a substantive appeal was received in January 2012.  The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2013.  The hearing transcript reflects that the Board held the record open for 30 days so that additional evidence could be submitted.  The additional evidence was received in June 2013.  On the record at the hearing and in a written statement accompanying the additional evidence, the Veteran waived initial RO consideration of such evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During his June 2013 videoconference hearing, the Veteran testified that his PTSD symptoms have increased and stated that he imagines hearing noises at night and gets up to secure the doors, avoids crowed, has a short temper and memory loss.  The most recent VA PTSD examination was in November 2011 (about 2 years ago).  In light of the length of the intervening period since the November 2011 examination and the allegation of worsening, a contemporaneous examination is necessary to assess the current severity of the disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an examination was indicated where there was an allegation of increased disability, and two-years had passed since the last VA examination).

The record also suggests that the medical evidence is incomplete.  The most recent VA treatment records associated with the record (including in Virtual VA) are dated in June 2009.  However, the December 2011 supplemental statement of the case shows that records dated up to December 2011 were reviewed.  Further, the Veteran has testified that he received mental health treatment until 2011 or 2012.  Updated records of any VA and/or private treatment the Veteran may have received are likely to contain pertinent information (and VA records are constructively of record) and must be secured/available for appellate review.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should specifically secure complete records of all VA treatment he has received from December 2009 to the present.

2.  The RO should ask the Veteran to identify the providers of any and all mental health treatment and evaluations he has received since June 2009, and to provide authorizations for VA to obtain records of any such private treatment.  The RO should secure for the record copies of complete clinical records of the identified treatment (i.e., any not already associated with the claims folder).  The Veteran should be notified if any records he identified are not received pursuant to the RO's request.  

3.  After completion of the above, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The examiner should review the claims file, examine the Veteran, and fully describe all psychiatric symptoms and manifestations in accordance with VA rating criteria.  The examiner should also provide a Global Assessment of Functioning (GAF) score.
 
4.  The RO should then re-adjudicate the claim (to include consideration of the possibility of "staged" ratings, if indicated by facts found).  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


